Owilia/n pay; hours of work; administrative and basic workweek; immigration inspectors. — Plaintiffs, immigration inspectors of the Immigration and Naturalization Service, seek additonal compensation for duties allegedly performed on Sundays and holidays in excess of 8 hours on any day and in excess of the established basic workweek in effect in the said Service. This case came before the court on its own motion. Upon consideration thereof, without oral argument, it appearing that by order of August 3, 1972 this case was consolidated with the similar case of Acuna, et al. v. United States, No. 259-70, and that on June 20, 1973 an opinion of the court was entered, ante at 206, which held that the plaintiffs in No. 259-70 and three other related cases (Nos. 292-70,349-70 and 458-70) were not entitled to recover and their petitions were dismissed, on July 9,1973, by order, the court concluded that plaintiffs herein are not entitled to recover, and their petition was dismissed.